[sundookspurchaseagreement002.gif] [sundookspurchaseagreement002.gif]





[sundookspurchaseagreement004.gif] [sundookspurchaseagreement004.gif]





[sundookspurchaseagreement006.gif] [sundookspurchaseagreement006.gif]





[sundookspurchaseagreement008.gif] [sundookspurchaseagreement008.gif]





[sundookspurchaseagreement010.gif] [sundookspurchaseagreement010.gif]





[sundookspurchaseagreement012.gif] [sundookspurchaseagreement012.gif]





[sundookspurchaseagreement014.gif] [sundookspurchaseagreement014.gif]





[sundookspurchaseagreement016.gif] [sundookspurchaseagreement016.gif]





[sundookspurchaseagreement018.gif] [sundookspurchaseagreement018.gif]





[sundookspurchaseagreement020.gif] [sundookspurchaseagreement020.gif]





[sundookspurchaseagreement022.gif] [sundookspurchaseagreement022.gif]





[sundookspurchaseagreement024.gif] [sundookspurchaseagreement024.gif]





[sundookspurchaseagreement026.gif] [sundookspurchaseagreement026.gif]



